ORDER
Petitioner was suspended from the practice of law on October 4, 2001, for a period of at least four months. In re Daub, 634 N.W.2d 174 (Minn.2001). On April 18, 2002, petitioner filed a petition for reinstatement. The matter was heard by a Panel of the Lawyers Professional Responsibility Board on October 29, 2002. The Panel filed its recommendation on November 13, 2002. The Panel recommended that petitioner not be reinstated at this time and remain suspended.
Petitioner has notified this Court that he does not challenge the Panel recommendation and that this Court may enter an order denying his reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition for reinstatement of Michael H. Daub be, and the same is, denied. If petitioner seeks reinstatement at some future date, he shall comply with the requirements of Rule 18, Rules on Lawyers Professional Responsibility.
BY THE COURT:
Paul H. Anderson Associate Justice